Name: Commission Regulation (EEC) No 2208/91 of 25 July 1991 amending Regulation (EEC) No 1059/83 on storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must
 Type: Regulation
 Subject Matter: civil law;  beverages and sugar;  economic policy;  trade policy;  foodstuff
 Date Published: nan

 Avis juridique important|31991R2208Commission Regulation (EEC) No 2208/91 of 25 July 1991 amending Regulation (EEC) No 1059/83 on storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must Official Journal L 203 , 26/07/1991 P. 0029 - 0030 Finnish special edition: Chapter 3 Volume 38 P. 0076 Swedish special edition: Chapter 3 Volume 38 P. 0076 COMMISSION REGULATION (EEC) No 2208/91 of 25 July 1991 amending Regulation (EEC) No 1059/83 on storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape mustTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1734/91 (2), and in particular Articles 32 (5), 33 (5) and 47 (3) thereof, Whereas compulsory distillation plays an essential role in achieving balance on the market for table wine and indirectly in structurally adjusting wine growing potential to needs; whereas, therefore, it is vital that it be most strictly applied and that all producers concerned actually deliver the quantities which correspond to their distillation obligations; Whereas, therefore, producers wishing to receive storage aid for table wine, grape must, concentrated grape must and rectified concentrated grape must should provided proof that they have actually fulfilled their obligations with regard to deliveries or withdrawal under supervision during the reference periods laid down respectively by Commission Regulation (EEC) No 3105/88 of 7 October 1988 laying down detailed rules for the application of compulsory distillation as provided for in Articles 35 and 36 of Regulation (EEC) No 822/87 (3), as last amended by Regulation (EEC) No 2182/91 (4), and Commission Regulation (EEC) No 441/88 of 17 February 1988 laying down detailed rules for applying compulsory distillation as referred to in Article 39 of Council Regulation (EEC) No 822/87 (5), as last amended by Regulation (EEC) No 2070/91 (6); Whereas, in certain Member States, this proof is provided by a certificate stamped by the competent bodies but which is sometimes supplied too late for deadlines for storage contract applications to be met and whereas certain producers are penalized in that they are unable to complete the necessary paperwork on time; whereas, therefore, producers should be allowed to receive the aid by giving an undertaking to sutmit the proof at a later date; Whereas grape must, concentrated grape must and rectified concentrated grape must may be required at the beginning of the marketing year, and, as a result, provision should be made, in accordance with Regulation (EEC) No 822/87, for producers to be able to have these products freely available during a fixed period, by submitting a simple declaration to the intervention agency; whereas Commission Regulation (EEC) No 1059/83 (7), as last amended by Regulation (EEC) No 2753/89 (8), should be amended accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1059/83 is hereby amended as follows: 1. The following Article 1a is inserted: 'Article 1a Storage contracts for grape must, concentrated grape must and rectified concentrate grape must shall expire between 1 August and 15 September following their conclusion. For the purposes of determining the date of expiry, producers shall send to the intervention agency a declaration indicating the last day of validity of the contract at least fifteen days in advance. In the absence of such a declaration, the date of expiry of the contract shall be 15 September.' 2. The following paragraph is added to Article 2: '3. Under Article 47 (1) of Regulation (EEC) No 822/87, producers subject to the obligations laid down in Articles 35, 36 or 39 of Regulation (EEC) No 822/87 during the previous marketing year shall only be entitled to benefit from the measures provided for in this Regulation if they supply proof that they have complied with their obligations with regard to deliveries or withdrawal under supervision during the reference periods laid down in Commission Regulations (EEC) No 3105/88 (*) and (EEC) No 441/88 (**) respectively. Member States may, however, authorize approval of contracts before the producer has supplied the proof referred to in the first subparagraph provided that the producer certifies in a declaration in the contract that he has fulfilled the obligations referred to in the first subparagraph or that he fulfils the condition referred to in Article 11 (2) of Council Regulation (EEC) No 2046/89 (***) and undertakes to deliver the remaining quantities necessary to fully comply with the obligation within the time limit laid down by the competent national authority. The proof referred to in the first subparagraph shall be produced before 1 June of the marketing year in question. (*) OJ No L 277, 8. 10. 1988, p. 10. (**) OJ No L 45, 18. 2. 1988, p. 15. (***) OJ No L 202, 14. 7. 1989, p. 14.' 3. Article 4 (2) is replaced by the following: '2. Contracts shall include, as a minimum, the following information: (a) the name and address of the producer or producers concerned; (b) the name and address of the intervention agency; (c) the first day of the storage period; (d) the amount of aid in ecus; (e) the nature of the product (table wine, grape must, concentrated grape must or rectified concentrated grape must); (f) the place of storage; (g) quantity; For table wine, contracts shall also specify: (h) the type to which the wine belongs or with which it is in close economic relationship; (i) a declaration that the first racking has been carried out; (j) the last day of the storage period. For grape must obtained from the Sylvaner, Mueller-Thurgau or Riesling vine varieties, contracts shall also specify: (k) the variety of vine from which the must was obtained.' Article 2 This Regulation shall enter into force on 1 September 1991. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 84, 21. 3. 1987, p. 1. (2) OJ No L 163, 26. 6. 1991, p. 6. (3) OJ No L 277, 8. 10. 1988, p. 21. (4) OJ No L 202, 25. 7. 1991, p. 18. (5) OJ No L 45, 18. 2. 1988, p. 15. (6) OJ No L 191, 16. 7. 1991, p. 25. (7) OJ No L 116, 30. 4. 1983, p. 77. (8) OJ No L 266, 13. 9. 1989, p. 21.